DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 3 and the species of SEQ ID NO: 4 in the reply filed on 3/23/22 is acknowledged.
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
	Claims 3, 5, 18 and 22 have been canceled.
Claims 1-2, 4, 6-17 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/22.
Claims 19-21 and 23 are being examined.

Priority
This application is a 371 of PCT/CN2019/098631 07/31/2019 and claims foreign benefit of PCTCN2018098007 08/01/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/20/21 and 7/14/21 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that the sequence identifier to be used is ‘SEQ ID NO:’. In numerous locations (page 3 line 32, page 7 last line, page 11 lines 4, 23 and 29, page 14 lines 27 and 33, page 15 lines 5 and 12 and page 16 line 17) an incorrect sequence identifier is used (for example SEQ ID NOs instead of SEQ ID NOs: ; SEQ ID NO. instead of SEQ ID NO: ; SEQ ID No: instead of SEQ ID NO: ). 
Appropriate correction is required.

Claim Objections
Claims 19-20 and 23 are objected to because of the following informalities:  
Claims 19-20 and 23 refer to a non-elected group.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 19-21 and 23 all refer to or require a polypeptide of claim 1. Claim 1 recites ‘or a fragment of functional variant thereof’. Such phrase is unclear. Since the word ‘of’ is used instead of the word ‘or’ it is unclear if any fragment must be a functional variant. Based on the language it is unclear if a functional variant of the full length polypeptide is within the scope of the claim or if only functional variants of a fragment are within the scope of the claim. Although unclear claim 1 has been interpreted as encompassing polypeptides comprising fragments and polypeptides that are functional variants.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for known methods with known peptides as in claim 1 of US 9,422,336, does not reasonably provide enablement for any and all therapies using any and all polypeptides.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) The breadth of the claims:
The nature of the invention appears to be based on increasing the level of or stimulating release of cytokines (see claim 20).
Claims 19-21 and 23 refer to the polypeptide of claim 1. Claim 1 encompasses at least (2x3x3x5x2x3x4x4x4x3) 103680 different polypeptides due to the variable groups. Further, claim 1 encompasses polypeptides comprising a fragment and functional variants. A polypeptide comprising a fragment could be any polypeptide comprising a dipeptide of the formula of claim 1.
Claim 19 broadly recites ‘therapy’ and thus encompasses any type of therapy including treating bacterial diseases as well as treating viral diseases and treating genetic disorders as well as treating Alzheimer’s disease.
Claim 20 broadly recites ‘cytokines’ and thus encompasses any known cytokine.
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
The nature of the invention appears to be based on increasing the level of or stimulating release of cytokines (see claim 20) and treating cancer (claim 23).
Lan et al. (‘Inflammatory cytokines in cancer: comprehensive understanding and clinical progress in gene therapy’ Cells v10 2021 pages 1-16) teach that cancer promoting cytokines include IL-6, TGF-beta, CKs and TNF-alpha (figure 1 and pages 2-3 connecting paragraph). Thus the proposed mechanism of action (see claim 20) is not necessarily consistent with the ailments to be treated (claim 23). Further, there is no indication that cytokines play a role in treatment of bacterial diseases or viral diseases or genetic disorders or Alzheimer’s disease.
(5) The relative skill of those in the art:
The level of skill in the art is high. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Applicants state that figure 1 shows that the peptides have no per se effect on tumour cell proliferation (page 20 lines 22-23).
Applicants state that increasing the concentrations of certain polypeptides increases the amounts of certain cytokines (page 21 lines 16-18)
Applicants state that a few peptides decrease cell proliferation in a certain cell line (page 21 lines 31-33).
In the instant case, although claim 19 broadly recites therapy there appears to have been no testing related to bacterial diseases or viral diseases or genetic disorders or Alzheimer’s disease.
In the instant case, although claims 19-21 and 23 broadly refer to polypeptide (as discussed above) the actual data (Figure 3) only shows results for a very limited number of polypeptides. Further, it appears that figure 3 shows that at 3 of the 4 concentrations used that 4 of the peptides (SEQ ID NOs: 1, 10, 17 and 21) had no significant effect.
There is no reason to extrapolate the results to the scope of the instant claims since one would not necessarily correlate the results to the treatment of bacterial diseases or viral diseases or genetic disorders or Alzheimer’s disease nor would one extrapolate to all possible peptides of claim 1. Further, since Lan et al. (‘Inflammatory cytokines in cancer: comprehensive understanding and clinical progress in gene therapy’ Cells v10 2021 pages 1-16) teach that cancer promoting cytokines include IL-6, TGF-beta, CKs and TNF-alpha (figure 1 and pages 2-3 connecting paragraph) one would not necessarily extrapolate the results to treating cancer or treating any and all types of cancers.
(8) The quantity of experimentation necessary:
Experimentation and guidance is required in numerous areas particularly related to testing a wide range of peptides against a wide range of diseases and trying to find what compounds may be effective. Taken together, such experimentation and guidance is necessary because the prior art cited above teach that the state of the art is highly unpredictable. Accordingly one would be burdened with undue experimentation to determine which compounds/prodrugs/conditions would be suitable. Considering the state of the art as discussed by the references above, particularly with regards to the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin C (US 9,422,336; ‘Lin’).
	Lin teach administration of SEQ ID NO: 5 (DEAQETAVSSHEQD) to treat pain (claim 1). Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing pain and Lin reports that the peptide had pain-relieving effects (example 2 column 13). Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing a nerve injury (example 3 columns 13-14). 
	In relation to the polypeptide of claims 19-21 and 23, Lin teach administration of SEQ ID NO: 5 (DEAQETAVSSHEQD). DEAQETAVSSHEQD comprises a fragment of the polypeptide of claim 1 (for example starting at residue 4 of instant SEQ ID NO:1 or beginning at X4 of the formula of claim 1).
	In relation to the therapy and patient as recited in claim 19, Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing pain and Lin reports that the peptide had pain-relieving effects (example 2 column 13). Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing a nerve injury (example 3 columns 13-14). 
	In relation to the patient of claim 20, Lin teach administration of SEQ ID NO: 5 (DEAQETAVSSHEQD) to treat pain (claim 1). Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing pain and Lin reports that the peptide had pain-relieving effects (example 2 column 13). Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing a nerve injury (example 3 columns 13-14). 
	In relation to the outcome recited in claims 20-21, MPEP 2112.02 II recognizes that when the claim recites an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated. In the instant case, Lin teach administration of a polypeptide as claimed so such polypeptide would function as claimed.
	In relation to the patient of claim 23, treating as recited in claim 23 is not limited to only patients with specific types of cancer and thus encompasses prophylactic treatments. Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice (example 2 column 13) and such treatment is a prophylactic treatment. Further, Lin expressly teach subjects with tumors (claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin C (US 9,422,336; ‘Lin’).
Lin teach administration of SEQ ID NO: 5 (DEAQETAVSSHEQD) to treat pain (claim 1). Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing pain and Lin reports that the peptide had pain-relieving effects (example 2 column 13). Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing a nerve injury (example 3 columns 13-14). 
Lin does not provide an example where the peptide is administered to a patient with cancer.
Lin does teach that pain associated with cancer may persist for years (column 1 lines 50-52) and recognize human patients (column 2 line 4). Lin recognizes that opioids should be the last option for pain control (column 3 first paragraph). Lin teach pain induced by tumor (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Lin based on the teachings and suggestions of Lin. Since Lin suggest treating subjects with pain induced by tumor (claim 1) and specifically mentions that pain associated with cancer may persist for years (column 1 lines 50-52) one would have been motivated to administer the peptide taught by Lin to those with cancer. Since Lin teach effective amounts (claim 1 and paragraph connecting columns 10-11) one would have been motivated to administer effective amounts. One would have had a reasonable expectation of success since Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing pain and Lin reports that the peptide had pain-relieving effects (example 2 column 13).
In relation to the polypeptide of claims 19-21 and 23, Lin teach administration of SEQ ID NO: 5 (DEAQETAVSSHEQD). DEAQETAVSSHEQD comprises a fragment of the polypeptide of claim 1 (for example starting at residue 4 of instant SEQ ID NO:1 or beginning at X4 of the formula of claim 1).
In relation to the therapy and patient as recited in claim 19, Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing pain and Lin reports that the peptide had pain-relieving effects (example 2 column 13). Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing a nerve injury (example 3 columns 13-14). 
	In relation to the patient of claim 20, Lin teach administration of SEQ ID NO: 5 (DEAQETAVSSHEQD) to treat pain (claim 1). Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing pain and Lin reports that the peptide had pain-relieving effects (example 2 column 13). Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice experiencing a nerve injury (example 3 columns 13-14). 
	In relation to the outcome recited in claims 20-21, MPEP 2112.02 II recognizes that when the claim recites an old composition of structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated. In the instant case, Lin teach administration of a polypeptide as claimed so such polypeptide would function as claimed.
	In relation to the patient of claim 23, treating as recited in claim 23 is not limited to only patients with specific types of cancer and thus encompasses prophylactic treatments. Lin teach that SEQ ID NO: 5 (DEAQETAVSSHEQD) was administered to mice (example 2 column 13) and such treatment is a prophylactic treatment. Further, Lin expressly teach subjects with tumors (claim 1) and Lin does teach that pain associated with cancer may persist for years (column 1 lines 50-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658